Citation Nr: 1404471	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to recognition as an eligible surviving spouse for the purpose of qualifying to receive dependency and indemnity compensation (DIC) benefits.



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active duty service from February 1953 to February 1981.  The Veteran died in December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Manila, the Republic of the Philippines Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant indicated in her November 2012 VA Form 9 that she wished to testify at a hearing.  In a letter dated November 2013, VA notified the appellant that she was scheduled for a hearing at the Board in January 2014.  However, the appellant failed to appear.  Thus, her hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran and the appellant were married in May 1954. 

2. The Veteran and the appellant were divorced in October 1969 and were never remarried. 

3. The Veteran died in December 2010. 


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as a surviving spouse of the Veteran for purposes of VA death benefits. 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§3.1(j), 3.50, 3.206 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In March 2011, VA notified the appellant of what the evidence must show to establish the appellant as a proper claimant for DIC benefits and what the evidence must show to establish service connection for the cause of the Veteran's death, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues were readjudicated in August 2012 and August 2013.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.  

Analysis

The appellant seeks VA survivor benefits based upon her claimed status of "surviving spouse" of the Veteran.  Under the applicable criteria, DIC is a payment made by VA to a surviving spouse, child or parent because of a service-connected death occurring after December 31, 1956. 38 U.S.C.A. § 101(14); 38 C.F.R. §3.5(a)(1).  In a rating decision dated March 2011, the RO determined that the Veteran's death had been due to his service-connected heart disease.  The threshold question that must be addressed in any claim for VA benefits is whether the claimant is a proper claimant for the benefit sought.  Here, if the appellant is not established as a proper claimant, the claim can proceed no further. 

Except as provided in Section 3.52, "surviving spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of Section 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in Sec. 3.55, has not remarried or has not, since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 C.F.R. §3.50.

VA regulations provide that a recognized marriage is defined as one which is valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

Although the appellant has submitted numerous documents to VA, the relevant facts before the Board are few.  A May 1954 marriage certificate shows that the Veteran and the appellant were married in Ohio; however, an order by the Eighth Judicial District Court for the State of Nevada shows that the Veteran and the appellant were divorced in October 1969.  A December 2010 death certificate noted that the Veteran was divorced when he died.

The appellant contends that the October 1969 divorce had been invalidated, citing a February 1970 order of the Eight Judicial District Court of the State of Nevada vacating a motion to modify the previous divorce.  This order, however, merely vacated a hearing to change the terms of the divorce as it related to child support payments, alimony, and other property surrounding the previous marriage.  That the hearing was vacated means that the original terms of the October 1969 divorce remained in place and were not altered-not that the divorce itself was invalidated.  The appellant has not submitted any other evidence showing that she and the Veteran were remarried after the 1969 divorce.  Moreover, an April 1981 civil registrar record from the Philippines indicated that in February 1979, the Veteran married another woman who was not the appellant.  

The appellant also asserted in a June 2011 notice of disagreement that she and the Veteran had lived together continuously since they were married in 1954.  Exact dates and locations of all of the Veteran's and the appellant's residences since their 1954 marriage are not clear.  However, it appears that at least by the end of the Veteran's life-if not well before then-the Veteran was living in Manila and the appellant was living in Ohio.  Indeed, in a statement dated January 2010-and mailed from an Ohio address-the appellant requested that VA provide her with the Veteran's address, stating, "the children do not communicate with [the Veteran]...they do not know his address in Manila; neither do I."  Again, the December 2010 death certificate shows that the Veteran died in the Philippines.  

Accordingly, the evidence shows that the appellant is not the surviving spouse of the Veteran.  They divorced in 1969 and there is no evidence showing they remarried.  Nor have they lived together continuously since their 1954 marriage.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  The applicable laws and regulations clearly require that the parties be lawfully married at the time of a veteran's death for the appellant to be considered a surviving spouse.  The Board concludes that the appellant has failed to submit credible and persuasive evidence demonstrating that she is the surviving spouse of the veteran. As such, the claim for entitlement to VA recognition as the surviving spouse of the veteran is denied due to the lack of entitlement under VA law. 38 U.S.C.A. §§ 101(3); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

As determined above, the appellant does not meet the criteria for recognition as surviving spouse of the Veteran for purposes of VA death benefits. Thus, the appellant is not established as a proper claimant, and the claim can proceed no further.  


ORDER

The appellant may not be recognized as the Veteran's surviving spouse for VA purposes and the benefits sought on appeal are denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


